Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species a in the reply filed on 10/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0044917 to Kruijt-Stegeman.
Claims 1, 6:
Kruijt-Stegeman teaches a method of imprint lithography including modifying the shape and size of the imprint stamp with a plurality of actuators located around the stamp [0009-0010].  The plurality of actuators are controlled in such a way that the voltage applied to the piezoelectric actuators over a period of time is the same across the piezoelectric elements [0075] (Fig. 5b).  In such a situation, a first set of control signals expressed as applied voltage cause the plurality of actuators to ramp forces to reach the same defined force value at the same time.  Similarly, a second set of control signals expressed as applied voltage cause the plurality of actuators to reduce the forces supplied starting at the same time to the same individual set point values ending at the same time.  See Fig. 5b for the increase and decrease of voltage over time that is applied to the plurality of actuators.

Claim 2:
The defined force value represents a maximum (Fig. 5b, the convex hill).
Claim 4:
The piezoelectric actuators are supplied control signals expressed as applied voltage over time which cause the actuators to apply a force over time.  Therefore, the control signals comprise voltage over time and the applied force over time.
Claim 7:
A calculation was performed to generate the supplied voltage shown in Fig. 5b and includes ramping the voltage over time.  Given that all actuators are operating the same, this calculation arrives at a ramping reaching the desired voltage at the same time.
Claims 17-18:
These claims and their limitations represent the conventional steps of imprint lithography and are taught by Kruijt-Stegeman [0003-0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0287081 to Cherala in view of US 2019/0366620 to Kusaka.
Claim 1, 6-7:
Cherala teaches a method of imprint lithography including modifying the alignment and registration by selectively deforming the stamp with a plurality of actuators located around the stamp controlled by control signals [0019-0021].  The actuator system applies forces to the stamp that must satisfy x and y equilibrium  and z moment conditions where the balance of forces and moment equal 0 [0027].  While Cherala does not explicitly state that the equilibrium is maintained over periods of time, it would have been obvious to one of ordinary skill in the art to interpret the disclosure of Cherala as requiring that the forces are applied in a way that maintains the required equilibrium and moment conditions over the time period of ramping, deramping, and final point.  As such, at least two opposing actuators would operate in tandem to supply equal and opposite forces throughout the time period eventually reaching a set value at the same time.   This is in an effort to avoid the situation where a point in time has unbalanced forces that do not satisfy conditions (1), (2), and (3).   Cherala does not explicitly state the control is exerted in the manner of ramping to the defined force value and deramping to reach individual set point values.  However, Kusaka teaches a method of imprint lithography including deforming the stamp with a plurality of actuators located around the stamp (Fig. 2) wherein the actuator control sequence ramps up applied forces to a defined force value (i.e., preset value) followed by reducing the forces to reach individual set point values (i.e., target amounts) (Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Cherala and use the ramping/deramping sequence taught by Kusaka as a conventional manner for operating an actuator.  This predictably results in each actuator arriving at the desired force values at the same time.

Claim 2:
Kusaka teaches the preset amount is a maximum (Fig. 4).
Claim 4:
Cherala shows the various force trajectories associated with the actuators [0031].
Claim 5:
Cherala teaches the calculation includes a compliance matrix (i.e., correction matrix) [0038].Claims 17-18:
These claims and their limitations represent the conventional steps of imprint lithography and are taught by Kusaka [0014-0018].


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the independent claim including all of the limitations of the base claim and any intervening claims.  The prior art does not teach iteratively updating the ramp trajectory during the ramping period to calculate, for each actuator, force trajectory values for a given elapsed time within the ramping period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759